Citation Nr: 0007003	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 5, 1953 until 
June 16, 1953.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1998 from the Columbia, South Carolina 
Regional Office (RO) which declined to reopen the claim for 
service connection for bilateral hearing loss, and denied 
service connection for residuals of a broken nose.


FINDINGS OF FACT

1.  By an unappealed determination in September 1997, the RO 
declined to reopen a claim for service connection for 
bilateral hearing loss. 

2.  Evidence received since the September 1997 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence by itself 
or in connection with previous submissions is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim for entitlement to service connection for 
residuals of a broken nose is not plausible.



CONCLUSIONS OF LAW

1.  The RO's decision of September 1997 which declined to 
reopen the claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since the September 1997 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for residuals of a nose 
fracture is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed bilateral hearing 
impairment during active duty for which service connection 
should now be granted by the Board.  He also asserts that he 
struck his nose in service resulting in a fracture, and has 
continuing residuals of such for which service connection is 
also warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  A preexisting 
injury of disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1999).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303(d), 3.306 (1999).

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss.

A claim for service connection for bilateral hearing loss was 
initially denied by the RO in May 1993 on the basis that 
while the appellant's records had been destroyed in a fire at 
the National Personnel Records Center (NPRC), available 
records from the Office of the Surgeon General showed that he 
was discharged from service on the basis of bilateral 
deafness which had pre-existed service and had not been 
aggravated therein.  Notice of the determination, and the 
appellate rights were issued to the veteran that same month.  
The veteran did not file an appeal; and this decision is 
considered final, except that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  In unappealed 
determinations in July 1994 and September 1997, the RO found 
that new and material evidence had not been received to 
reopen the claim for service connection for bilateral hearing 
loss.  The appellant most recently attempted to reopen his 
claim for service connection in this regard in a claim 
received in January 1998.

As noted above, evidence of record at the time of the 
September 1997 RO decision included information from hospital 
admission cards created by the Army Office of the Surgeon 
General.  A summary of information for the year 1953 
indicates the veteran was seen in June 1953 when the recorded 
diagnosis was bilateral deafness due to degeneration of the 
acoustic nerve.  The diagnosis was noted to have existed 
prior to entry on active military service.  No trauma was 
identified.  It was noted the veteran had been separated from 
service either for, or with, a disability without severance 
pay.  In a response dated in April 1993, the NPRC advised the 
VA that no service medical records were on file, and any such 
records were presumed to have been destroyed in a fire at 
that facility.  Post service evidence of record at the time 
of the September 1997 RO denial also included VA medical 
treatment reports dated from 1975 to 1991, and in 1996.  In 
1975, it was recorded that an audiogram had demonstrated 
bilateral, moderate sensorineural hearing loss greater than 
on a 1973 test.  These reports note the veteran complained of 
hearing loss since service, in April 1987, when he was 
referred to an ear, nose and throat clinic for hearing aids.  
Bilateral hearing loss disability for VA purposes was 
clinically demonstrated on audiological evaluation in April 
1987.  38 C.F.R. § 3.385 (1999).

Evidence received since the September 1997 decision consists 
of VA outpatient clinic records dated in February 1998 
evidencing complaints of, and treatment for, several 
disabilities not pertinent to this appeal.  The veteran did, 
however, indicate that he wanted a hearing aid.  He also 
presented testimony upon personal hearing on appeal in 
January 1991 to the effect that he did not have hearing loss 
upon entry onto active duty, as evidenced by his passing the 
entrance physical examination.  He stated that he only began 
to have a problem with his hearing after he contracted and 
was treated for pneumonia in February or March 1953.  The 
veteran indicated that he received some treatment for 
defective hearing in service and shortly thereafter with his 
private physician, who was deceased, as well as at the VA in 
Durham [North Carolina].

Analysis

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3rd 1356 (Fed.Cir. 1998).

In order to reopen a claim that is final, new and material 
evidence must be presented since the claim was last finally 
disallowed on any basis, not only since the claim was last 
denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

The Board finds in this instance that while the post-service 
clinical evidence dating from September 1997 was not 
considered by the RO in the rating decision at that time, 
such evidence, considered in conjunction with the record as a 
whole, is merely cumulative and does not relate to the basis 
for the prior final denial.  Indeed, the additional evidence 
provides no findings relative to the onset of current hearing 
impairment.  As such, the additional evidence, considered in 
conjunction with the record as a whole, provides no medical 
support that the veteran's current hearing impairment was not 
a pre-existing condition or that it was aggravated in 
service.  Essentially, there is still no clinical evidence or 
credible basis to find that a hearing loss disability was 
incurred in service, or a pre-existing hearing impairment 
increased in severity on account of any incident of active 
duty, nor has any current hearing loss been related to 
service by credible competent evidence.  See 38 U.S.C.A. 
§§ 1131 (West 1991), 38 C.F.R. § 3.303 (1999).  Consequently, 
the additional clinical and other evidentiary information 
which has been generated since the September 1997 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board concludes that the proffered evidence is not new and 
material, and does not provide a basis to reopen this claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As well, the Board has carefully noted the statements and 
testimony presented by the veteran attesting to the 
circumstances of hearing loss on account of service.  
However, such statements are not new as they are 
substantially duplicative of assertions made that hearing 
loss was of service onset which were essentially of record at 
the time of the denial of the claim for service connection in 
this regard in September 1997 and upon previous denials of 
the claim.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The record in this instance reflects that none of the 
appellant's medical providers in the record has proposed any 
link between service and the current hearing loss.  
Consequently, there is no competent medical evidence of 
record which establishes a nexus relationship between current 
ear disability and service.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  The appellant's opinion in this matter is not 
competent evidence of the required nexus.  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995.  Therefore, the claim is 
not reopened.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for bilateral hearing loss and an 
explanation as to why his current attempt to reopen the claim 
must fail.  See Graves v. Brown, 9 Vet. App. 172, 173 (1996); 
Robinette, 8 Vet. App. 69, 77-78 (1995).

2.  Service connection for residuals of nose fracture.

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for residuals of a nose fracture.  In this regard, 
he has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the appeal must fail.  See Epps 
v. Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 
568 (1996) (en banc).

To establish a well-grounded claim for service connection in 
the instant case, the appellant must satisfy three elements.  
First, there must be a medical diagnosis of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service.  Third, there must be medical 
evidence of a nexus between the in-service disease or injury 
and the currently claimed disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, supra.  

As indicated previously, the veteran's service medical 
records are unavailable and are presumed to have been 
destroyed in a fire at the NPRC storage facility.  The 
limited reconstructed service clinical data from the Office 
of the Surgeon General do not refer to a nose injury.  The 
post-service record is completely silent for any treatment, 
complaints or symptoms referable to nose trauma residuals.  
The appellant testified upon personal hearing on appeal in 
January 1999 that he struck his nose in service while being 
pulled from a hole.  He stated that a bandage was applied but 
that he was not treated in the infirmary, nor sought 
treatment from a doctor at that time, or anytime after 
separation from service.  He said that he had not had much of 
a problem with the nose and that the only symptoms he 
experienced were some congestion sometimes in the right 
nostril.  The appellant related that he had used some 
inhalant in this regard.  

Analysis

Although the veteran claims that he now has nose fracture 
residuals which are of service onset, the record contains no 
competent evidence to support this conclusion.  While service 
medical records are not available, the appellant himself has 
testified that he sought no treatment for nose trauma in 
service or thereafter.  The postservice clinical evidence 
reflects no treatment for nose injury residuals.  
Consequently, even if the veteran did have an injury to the 
nose in service, it must be found that it did not develop 
into a chronic disorder.  38 C.F.R. § 3.303.  The Board 
observes that there is no competent medical evidence or 
diagnosis of any ratable nose disability at this time for 
which service connection may be established.  The appellant 
himself has not presented any evidence to the contrary.  A 
claim for service-connection must be accompanied by competent 
evidence which establishes that the claimed disability 
currently exists.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A well-grounded claim requires evidence of 
a present disability.  Brammer at  223.  

Although the veteran now claims that he indeed has a 
residuals of nose fracture which are of service onset, the 
Board points out that as a lay person who is untrained in the 
field of medicine, he is not competent to provide a medical 
opinion as to this matter.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  Consequently, his own assertions that he 
has such a disability do not constitute competent evidence 
upon which to reach the merits of this matter. 

The Board must also point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has residual nose fracture disability, his 
claim for service connection for such is not well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appeal is denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make this claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the benefit sought on appeal is denied.


A well grounded claim having not been received for 
entitlement to service connection for residuals of a nose 
fracture, the benefit sought on appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

